DETAILED ACTION
Acknowledgements
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to the application filed on February 4, 2020.
Claims 1-20 are pending.
Claims 1-20 are examined.
This Office Action is given Paper No. 20220323 for references purposes only.

Claim Rejections - 35 USC § 112, 2nd paragraph
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “through the smart contract on a blockchain.” This phrase is vague and indefinite because it is unclear whether “a blockchain” refers to “the blockchain” previously recited, or to “a new blockchain.” For purposes of applying the prior art only, Examiner will interpret as “the blockchain.” Claims 8, 10-11, and 19-20 are similarly rejected. 
Claim 8 recites “the purchaser device.” There is insufficient antecedent basis for this limitation in this claim. Specifically, does this limitation refer to "a purchaser device" or to "the provider account." In order to compare the claim with the prior art (i.e. for prior art purposes only) and thus to provide compact prosecution, Examiner will interpret the phrase as “a purchaser device.” Claim 17 is similarly rejected.
Claim 10 recites “the account associated with the data.” This phrase is vague and indefinite because it is unclear whether this refers “the provider account” previously recited, or to “an account associated with the data.” For purposes of applying the prior art only, Examiner will interpret as “an account associated with the data.” Claim 19 is similarly rejected.
Claim 20 is vague and indefinite because it includes purely functional limitations without corresponding structure. Specifically, the specification does not clearly link or associate structure(s) for these limitations:
“a collection/posting module… purchase”;
“a search/purchase module… data”;
“a data transfer module… device”;
“a payment module… account.”
Please see Claim Interpretation below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Luedtke et al. (US 11,269,859) in view of Snow (US 2020/0044857).

Claims 1, 11, 20
Luedtke discloses:
posting, in a data trading system (data intake and query system, see C12 L12-20), data information (e.g. time range, source, see C38 L15-67) related to data that is located in a storage apparatus (data sources, data systems that are external, see C10 L8-16, C12 L12-20) independent of the data trading system and available for purchase (price, see C42 L33-53);
receiving, from a purchaser device (client device, see C7 L53-65);
facilitating, at least partially through a smart contract (smart contract, see C62 L27-34) on a blockchain (blockchain, see C63 L12-27), a transfer of the data (transfer ownership, C65 L20-42) directly from the storage apparatus to the purchaser device; and 
facilitating, at least partially through the smart contract on a blockchain (blockchain, see C65 L20-42), a transfer of the compensation (transaction of debits and credits, see C65 L20-42) from the data trading system to a provider account.
Luedtke does not explicitly disclose:
a compensation for the data.
Snow teaches:
a compensation (compensation, see [0034]) for the data.
Luedtke discloses posting data information in a system, facilitating a transfer of data, and facilitating a transfer of compensation through a smart contract on a blockchain. Luedtke does not disclose a compensation for the data, but Snow does. It would have 

Claims 2, 12
Furthermore, Luedtke discloses:
posting the data information comprises appending the data information to the smart contract (smart contract, see C62 L27-34) on the blockchain (blockchain, see C63 L12-27).

Claims 3, 13
Furthermore, Luedtke discloses:
posting the data information further comprises searching the data information against a search query received from the purchaser device (search requests from client devices, see C12 L21-34).

Claims 4, 14
Furthermore, Luedtke discloses:
posting the data information further comprises: transmitting at least a portion of the data information from the blockchain to a system server when the search query results in a match (see C41 L30-67); and 
outputting from the system server the data information for display (table of results, see C42 L23-32) at the purchaser device.

Claims 5, 15
Furthermore, Luedtke discloses:
receiving, from a provider device, one or more inputs (criteria, see C28 L18-67) corresponding to the information.

Claims 6, 16
Furthermore, Luedtke discloses:
the information comprises a data interface (user interface, see C38 L16-31), that references a location (source, see C38 L15-67) of the data within the storage apparatus, a description (product name, see C42 L33-53) of the data, and a price (price, see C42 L33-53) for the data.

Claim 7
Furthermore, Snow teaches:
the information posted in the data trading system does not include identity information (anonymous, see [0107]) of a provider of the data.


Furthermore, Luedtke discloses:
facilitating a transfer of data comprises: generating through the smart contract on a blockchain, a data-product token (content identifier, see C68 L24-43) comprising at least a portion of the data information corresponding to the data; 
appending the data-product token to the smart contract together with a signature (digital signature, see C68 L24-43, C69 L1-14) of the data trading system; and 
transmitting the data-product token to the purchaser device (client device, see C70 L44-67).

Claims 9, 18
Furthermore, Luedtke discloses:
facilitating a transfer of data further comprises: receiving, from a provider device, a verified token (value of the key matches, C72 L23-36) indicating that the transfer of the data associated with the data-product token has been completed.

Claims 10, 19
Furthermore, Luedtke discloses:
facilitating a transfer of the compensation comprises: transferring through the smart contract on a blockchain (blockchain, see C65 L20-42), to the account (bank account, see C65 L20-42) associated with the data, an amount (debits and credits, see C65 L20-42) corresponding to the compensation for the data.

Claim Interpretation
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure (see attached form PTO-892).
McDonough et al. (US 2017/0083907) discloses point-to-point transactions. 
After careful review of the original specification and unless expressly noted otherwise by Examiner, Examiner concludes that Applicant is not his own lexicographer.  See MPEP § 2111.01 IV.
Examiner hereby adopts the following definitions under the broadest reasonable interpretation standard. In accordance with In re Morris, 127 F.3d 1048, 1056, 44 USPQ2d 1023, 1029 (Fed. Cir. 1997), Examiner points to these other sources to support her interpretation of the claims.1 Additionally, these definitions are only a guide to claim terminology since claim terms must be interpreted in context of the surrounding claim language. Finally, the following list is not intended to be exhaustive in any way:
configuration “(1) (A) (software) The arrangement of a computer system or component as defined by the number, nature, and interconnections of its constituent parts.” “(C) The physical and logical elements of an information processing system, the manner in which they are organized and connected, or both.  Note: May refer to hardware configuration or software configuration.”  IEEE 100 The Authoritative Dictionary of IEEE Standards Terms, 7th Edition, IEEE, Inc., New York, NY, Dec. 2000.

112f analysis
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are:
“a collection/posting module… purchase” in claim 20;
“a search/purchase module… data” in claim 20;
“a data transfer module… device” in claim 20;
“a payment module… account” in claim 20.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim limitation “a collection/posting module… purchase” has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses a generic placeholder “a collection/posting module” coupled with functional language “configured to post, in a data trading system, data information related to data that is located in a storage apparatus independent of the data trading system and available for purchase” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier. The remaining limitations listed above have a similar analysis.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 20 has been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
general purpose processor (see specification [0071]).
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitations treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claims so that they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claims recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Conclusion
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from Examiner should be directed to Chrystina Zelaskiewicz whose telephone number is 571.270.3940. Examiner can normally be reached on Monday-Friday, 9:30am-5:00pm. If attempts to reach the 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair <http://pair-direct.uspto.gov>. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).
/CHRYSTINA E ZELASKIEWICZ/Primary Examiner, Art Unit 3621                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 While most definition(s) are cited because these terms are found in the claims, Examiner may have provided additional definition(s) to help interpret words, phrases, or concepts found in the definitions themselves or in the prior art.